Per Curiam:

This action was brought to recover $12,500. The petition alleges that the plaintiff and defendant were equal owners of 100 shares of stock in a corporation organized for the purpose of manufacturing plowshares; that the stock was held in the name of defendant; and that, without the knowledge or consent of plaintiff, the defendant sold the 100 shares for $25,-000 and converted the money to his own use. The defendant demurred to the petition on the ground that it did not state a cause of action. The demurrer was overruled, and the defendant prosecutes error to this court. We think the petition is sufficient in its allegations of fact.
The judgment of the court below is affirmed.